Citation Nr: 0022114	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for mixed 
tension and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 6, 1993 to 
April 11, 1997.


The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for mixed tension and 
migraine headaches with assignment of a noncompensable 
evaluation effective from April 12, 1997.

The appellant presented oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in July 
2000, a transcript of which has been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an initial 
compensable evaluation for her mixed tension and migraine 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).




The veteran's contentions concerning the severity of her 
headaches (that are within the competence of a lay party to 
report) are sufficient to conclude that the claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board's review of the evidentiary record discloses that 
when initially examined by VA in October 1997 referable to 
frequency and duration of her headaches, the appellant 
reported that she had not had any since separation from 
service.  On a subsequent examination in April 1999, the 
appellant related that she was having headaches on a regular 
basis; however, the examiner was of the opinion that the 
headaches were mild in nature due to the appellant's ability 
to continue with her employment.  The examiner noted that she 
would be undergoing follow-up treatment at the VA Medical 
Center, the records of which have not been associated with 
the claims file.  

During the hearing before the undersigned in July 2000, the 
appellant reported that the headaches had adversely affected 
her ability to perform her job, and in fact had affected her 
eyesight as well.

The Board is of the opinion that the records referable to the 
claimant's treatment for headaches at the VA Medical Center 
must be obtained and associated with the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Also, contemporaneous 
neurological as well as ophthalmological examinations of the 
appellant would materially assist in the adjudication of her 
appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the claim of entitlement to an 
initial compensable evaluation for mixed tension and migraine 
headaches pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the appellant and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of her headache and visual 
symptomatology.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, particularly those from the VA 
Medical Center in Houston.

2.  The RO should arrange for VA 
neurological and ophthalmological 
examinations of the appellant by a board 
of appropriate specialists for the 
purpose of ascertaining the nature and 
extent of severity of her headaches and 
any visual difficulties resulting 
therefrom.  The claims file, the criteria 
for rating migraine headaches and visual 
disabilities, and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including addressing 
the criteria for rating migraine and 
visual disorders.  The neurological 
examiner must be requested to express an 
opinion as to whether the appellant 
suffers from prostrating headaches, and 
both examiners must address whether any 
visual disability has resulted from the 
service-connected mixed tension and 
migraine headaches.  If there is no such 
direct causal relationship, the examiners 
should express an opinion as to whether 
the service-connected headache disability 
has aggravated any visual disorder found 
present.  If such aggravation is 
determined to be present, the examiners 
must address the following medical 
considerations:

(1) The baseline manifestations which are 
due to the effects of any eye disability 
found on examination;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
mixed tension and migraine headaches; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any eye disability found on 
examination are proximately due to the 
service-connected headache disability.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
any inferred claim of service connection 
for a visual disability as secondary to 
the service-connected headache disability 
with application of 38 C.F.R. § 3.310(a) 
(1999) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  The RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
mixed tension and migraine headaches.  
The RO should document its consideration 
of the applicability of Fenderson v. 
West, 12 Vet. App. 119 (1999) relative to 
assignment of "staged" ratings, and 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




